Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a recombinant AAV, classified in C12N 15/86.
II. Claims 10-16, drawn to a pharmaceutical composition, classified in C12N 7/00.
III. Claims 17-22, drawn to a method for treating cystic fibrosis, classified in C12N 2750/14132.
IV. Claims 23-27, drawn to a method of delivering a heterologous nucleic acid to a lung cell, classified in C12N 2750/14141.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct since the rAAV of Group I does not require the pharmaceutical composition of Group II and can be used separately without being in a pharmaceutical composition.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the rAAV of Group I can be used in a materially distinct process such as the in vitro expression of CFTR in lung epithelial cells.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the rAAV of Group I can be used in a materially distinct process such as the in vitro expression of CFTR in lung epithelial cells..
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the pharmaceutical composition of Group II can be used in a materially distinct process such as an in vitro efficacy assay.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the pharmaceutical composition of Group II can be used in a materially distinct process such as an in vitro efficacy assay.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct since the method of treating cystic fibrosis would require materially distinct and separate protocols from the method of delivering a heterologous nucleic acid to a lung cell.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the groups set forth above requires a separate classification in the art and a search of one group would not result in the search of another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Cabral on 1/11/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Allowable Subject Matter
s 2-5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggino et al. (2017, Expert Opin. Biol. Ther., Vol. 17(10), pgs. 1265-1273) in view of Koerber et al. (WO 2014/194132 A1, published 12/4/2014).
	Regarding claim 1, Guggino et al. teach an rAAV for treating cystic fibrosis comprising from 5’ to 3’ an AAV2 ITR, a promoter, a nucleotide sequence encoding human CFTR, polyadenylation sequence and an AAV2 ITR (see Abstract and pg. 3 bridge pg. 4 parag. 2).
	Guggino continues to teach that their AAV2 vector used a capsid protein from AAV5 (pg. 8 last parag. bridge pg. 9 parags. 1-3).
	Regarding claim 6, Guggino teaches that the CMV enhancer/chicken β-actin promoter (aka the CAG or CB promoter) can be used in their rAAV vector (pg. 9 section X. New 

	Guggino does not teach:	
	(i) an rAAV comprising a capsid protein of SEQ ID NO: 12.

	(i) Regarding a capsid protein of SEQ ID NO: 12, Koerber et al. teach SEQ ID NO: 12, which is 100% identical to instant SEQ ID NO: 12 (sequence set forth below).

    PNG
    media_image1.png
    859
    569
    media_image1.png
    Greyscale

	Regarding SEQ ID NO: 12, Koerber teaches that a AAV capsid comprising a capsid protein of SEQ ID NO: 12, has increased evasion of AAV neutralizing antibodies and increased infectivity of non-permissive cells (pg. 60 parags. 228-229 and claims 1-3).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the AAV2 vector of Guggino with the capsid protein of Koerber to arrive at the claimed invention.

	There would have been a reasonable expectation of success that the viral capsid protein of Koerber could be used in the AAV vector of Guggino, since Guggino is using the same species of viral vector, AAV, and has demonstrated that their AAV2 vector can be used with other capsid proteins such as from AAV5.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggino et al. (2017, Expert Opin. Biol. Ther., Vol. 17(10), pgs. 1265-1273) in view of Koerber et al. (WO 2014/194132 A1, published 12/4/2014) as applied to claims 1 and 6 above, and further in view of Bohinski et al. (1994, Molecular and Cellular Biol., Vol. 14(9), pgs. 5671-5681).

	The teachings of Guggino and Koerber are relied upon above in teaching a rAAV vector for treating cystic fibrosis. 
	Guggino additionally teaches (emphasis added):
	“The airway surface cells which possess functional CFTR have a finite lifespan60. Thus, any gene therapy would have to either be repeated with some frequency or target the stem cell that regenerates the surface epithelium. It would clearly be idea to target the lung stem cells which repopulate the airways.” (pg. 12 parag. 2 lines 1-4).

	Guggino continues to teach:
	“CF is an autosomal disorder that is common among Caucasians of European descent4. It is caused by mutations in the gene encoding the cystic fibrosis transmembrane conductance regulator (CFTR), a chloride channel involved in the generation and maintenance of a tiny layer of fluid on the surface of mucosal membranes of the airways, gastrointestinal tract, epididymis, liver, and pancreas5. In these organs, failure to produce the layer of fluid causes sticky mucus secretions, leading to chronic lung infection and inflammation, GI obstruction, male infertility, liver disease, and failure to digest food as a result of the loss of pancreatic duct function67. In the sweat ducts, failure to absorb chloride from the ducts leads to elevated concentrations of NaCl in the sweat, even at rest8. CF was considered a prime candidate for the development of a gene therapy because it is single-gene defect whose repair by gene therapy was demonstrated early on by a restoration of chloride channel function in vitro9.
Lung disease is the primary cause of mortality in these patients, and the lungs are fortunately very accessible for the delivery of gene therapy vectors10. Thus, shortly after the gene was identified, intense efforts were soon undertaken in a race toward achieving a cure for CF by gene therapy11, and several clinical trials were conducted with this purpose in mind. These clinical trials utilized full-length CFTR cDNA packaged into either adenovirus, adeno-associated virus (AAV), or liposomes and delivered to the airways.
There is still a critical need to develop a gene therapy for CF.” (pg. 2 parags. 1-2 and line 1 of parag. 3).

	Guggino and Koerber do not teach:


	(i) Regarding a lung specific promoter, Bohinski et al. teach the lung cell specific promoter (lung epithelial cell-specific surfactant protein B, SPB) to target lung cells (see Abstract). 
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the AAV2 vector to treat cystic fibrosis of Guggino and Koerber with the lung cell specific promoter of Bohinski to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Guggino teaches that cystic fibrobsis is a disease affecting the lungs and that targeting lung cells would be an ideal method for treatment using a rAAV expressing CFTR.
	There would have been a reasonable expectation of success that the lung specific promoter SPB could be used in the rAAV of Guggino since Guggino teaches success using their rAAV with different promoters such as the endogenous ITR promoter and the CAG promoter.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed. SEQ ID NOs: 43-45 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632